IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 PBS COALS, INC. AND PENN                     : No. 126 WAL 2019
 POCAHONTAS COAL, CO.,                        :
                                              :
                     Respondents              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
                                              :
              v.                              :
                                              :
                                              :
 COMMONWEALTH OF PENNSYLVANIA,                :
 DEPARTMENT OF TRANSPORTATION,                :
                                              :
                     Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 24th day of September, 2019, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by petitioner, are:


      1.     Did the Commonwealth Court err in determining that the Coal companies
             had substantially deprived of the beneficial use and enjoyment of their
             mineral rights as a direct and immediate consequence of PennDOT’s
             actions?

      2.     Does the Commonwealth Court’s decision conflict with the plain language
             of Sections 502(c)(2) of the Eminent Domain Code, because it precludes
             the trial court from determining the extent and nature of a taking?

      3.     Did the Commonwealth Court err in remanding the matter to the trial court
             for determination of the extent and the date of the taking pursuant to Section
             502(c)(2) of the Code, only?